DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison, II et al. (US 7172150 hereinafter Hutchison) in view of Marshall (US 3763306 hereinafter Marshall) in view of Marshall (US 3634782 hereinafter Marshall2).

In regards to claim 6, Hutchison discloses;” A cable wrap mechanism in which a part of a cable is wound and accommodated in a spiral spring shape (abstract and Fig. 3A), wherein the cable includes an electrical wire band, wherein the electrical wire band includes a plurality of parallel electrical wires (Fig. 3A (shown)). wherein the plurality of parallel electrical wires are arranged in a lateral row (Fig. 3A (shown)), and wherein the electrical wire band is wound and accommodated in a spiral spring shape as a part of the cable (Fig. 3A (shown)).”

But does not directly disclose;” which a first electrical wire which is a hot wire and a second electrical wire which is a return wire and forms a pair with the first electrical wire are arranged adjacently without being twisted together, and a second electrical wire of one parallel electrical wire of adjacent parallel electrical wires and a first electrical wire of the other parallel electrical wire of the adjacent parallel electrical wires are arranged to be adjacent to each other”
Marshall discloses a flat wiring structure composed of multiple signals (Hot) (12) and ground (Return) (11) adjacent to each other as shown in figure 2 and that the conductor shapes are capable of having some rectangle cross sections as well as circular (Col. 13, Lines 34-44 where the conductors when used as twisted pair and such are capable of having an insulation layer around each conductor to prevent shorting). In support, Marshall2 also discloses a wiring structure with multiple adjacent signals and ground conductors as shown in figure 2. It would have been obvious to one skilled in the art to provide an adjacent ground conductor to a signal conductor to reduce the amount of coupled noise and inductively induced noise in the signal conductor due to delta I that is generated when signals are switched on and off at various frequencies. The signal and ground conductors as shown by both Marshall’s are capable of being separate insulated wires, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Therefore, using the flat cable design as disclosed by Marshall and Marshall2 and separated into insulated conductors with the cable wrap mechanism disclosed Hutchison, the claimed invention is disclosed.

In regards to claim 7, a modified Hutchison discloses;” The cable wrap mechanism according to claim 6, wherein the first electrical wire is in close contact with the adjacent second electrical wire in the electrical wire band (Where Marshall and Marshall2 having the signal and grounds  conductors modified to be individual insulated wires per claim 6, the claimed invention is disclosed.”

In regards to claim 8, a modified Hutchison discloses;” The cable wrap mechanism according to claim 7, wherein a surface and a back surface of the electrical wire band are covered with an adhesive film (Marshall Col. 6, Lines 7-13 where an adhesive layer maybe used to bond the jacket to the wiring).

In regards to claim 9, a modified Hutchison discloses;” The cable wrap mechanism according to claim 6, comprising: a shaft (Hutchison Fig. 3B (34)) to which one end portion of the electrical wire band in a length direction is fixed (Hutchison Fig’s 3A, 3B, and 4 where wires (76) are held within slot (36), Col. 6, Lines 42-51), and a chassis (Fig. 3B (20)) in which the shaft is provided and the electrical wire band is wound and accommodated in a spiral spring shape (Fig. 4 (shown)).”

In regards to claim 10, a modified Hutchison discloses;” The cable wrap mechanism according to claim 7, comprising: a shaft (Hutchison Fig. 3B (34)) to which one end portion of the electrical wire band in a length direction is fixed (Hutchison Fig’s 3A, 3B, and 4 where wires (76) are held within slot (36), Col. 6, Lines 42-51), and a chassis in which the shaft is provided and the electrical wire band is wound and accommodated in a spiral spring shape (Fig. 4 (shown)).

In regards to claim 11, a modified Hutchison discloses;” The cable wrap mechanism according to claim 8”, but does not disclose; “wherein the cable is used as a wiring of a thruster mounted on an artificial satellite.” It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore, the claim language "wherein the cable is used as a wiring of a thruster mounted on an artificial satellite" has not been given patentable weight.

In regards to claim 12, a modified Hutchison discloses;” The cable wrap mechanism according to claim 6”, but does not disclose; “wherein the cable is used as a wiring of a thruster mounted on an artificial satellite.” It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore, the claim language "wherein the cable is used as a wiring of a thruster mounted on an artificial satellite" has not been given patentable weight.
In regards to claim 13, a modified Hutchison discloses;” The cable wrap mechanism according to claim 7”, wherein the cable is used as a wiring of a thruster mounted on an artificial satellite.” It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore, the claim language "wherein the cable is used as a wiring of a thruster mounted on an artificial satellite" has not been given patentable weight.”

In regards to claim 14, a modified Hutchison discloses;” The cable wrap mechanism according to claim 8”, wherein the cable is used as a wiring of a thruster mounted on an artificial satellite.” It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore, the claim language "wherein the cable is used as a wiring of a thruster mounted on an artificial satellite" has not been given patentable weight.”

In regards to claim 15, a modified Hutchison discloses;” discloses;” The cable wrap mechanism according to claim 9”, wherein the cable is used as a wiring of a thruster mounted on an artificial satellite.” It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore, the claim language "wherein the cable is used as a wiring of a thruster mounted on an artificial satellite" has not been given patentable weight.”

In regards to claim 16, a modified Hutchison discloses;” discloses;” The cable wrap mechanism according to claim 10”, wherein the cable is used as a wiring of a thruster mounted on an artificial satellite.” It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore, the claim language "wherein the cable is used as a wiring of a thruster mounted on an artificial satellite" has not been given patentable weight.”

In regards to claim 17, a modified Hutchison discloses;” discloses;” The cable wrap mechanism according to claim 11”, wherein the cable is used as a wiring of a thruster mounted on an artificial satellite.” It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore, the claim language "wherein the cable is used as a wiring of a thruster mounted on an artificial satellite" has not been given patentable weight.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847